Title: To Benjamin Franklin from Gourlade & Moylan, 14 February 1780
From: Gourlade & Moylan
To: Franklin, Benjamin


Hond. Sir
L’Orient 14 Feby. 1780
You will have received advice by the last post of Cap: Jones’s arrival in the Alliance the 10th. inst.— We woud have had the pleasure of giving you that agreeable intelligence sooner, had we not gon down to Groix, (where that Vessel yet remains wind bound) on the notice Cap: Jones gave us of his being much indisposed, but from wch we are happy to tell you, he is recovering fast, since he came on shore.— He applyd to us to supply that ship with the necessarys she was in want of, wch. we complyd with and shall continue therin untill the receipt of your orders.
Mr. Haywood in the Ship Governor Livingston arrived at the same time with Cap: Jones. This Vessel left York River In Virginia the 30th. Decr. last, when 4000 British Troops were expected on another of their charitable visits to Cheasapeake Bay, 4000 more, (for there were 8000 embarked at New York) were, it was said desind for Georgia and that a detachment from General Washingtons Army had marched to succor Virginia.— A ship of the line & a frigate of the Count DeGraces division were laying in Cheasapeake but himself and the other five ships, were obliged to bare away for Cape françois by a heavy gale of wind they met on the American coast and by the arrival in Virginia of a schooner from that Island they had reached that port, but one of his vessels had ran on shore and it was much feard she woud be lost. We have the honor to remain with the utmost respect Hond. Sir Your most obt. & most humble Sts
Gourlade & Moylan
The Honorable Doctor B. Franklin American Ambassador
 Notation: Gourlade & Moyland L’Orient Feb 14. 1780